  Case 1:19-cv-02379-RM-SKC Document 8 Filed 08/22/19 USDC Colorado Page 1 of 1


AO 399 (0 1 /09) Waiver of the Service of Summons




                                       United States District Court
                                                                         for the

                                                    District of Colorado


                        KRISTINA RILEY
                                                                             )
                               Plaintiff
                                                                             )
                                  v.                                         )     Civil Action No.       1 9-CV-02379
                Denver Publjc Schools, et al.                                )
                              Defendant                                      )

                                              WAIVER OF THE SERVICE OF SUMMONS


To:     Igor Raykjn, Esq.
             (Name of the plaintiff's attorney or unrepresented plaintiff)



        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                08/21/2019            , the date when this request waspern (or 90 days if it was sent oytside the
United States). If I fail to do so, a default judgment will be entered against pre or the entityjj^pr^ent.



Date:          08/22/2019
                                                                                             Signature of the attorney or unrepresented party


 Wyatt Academy, Wyatt Academy Board of Directors,                                                              Eric V. Hall
                                                                                                               Printed name
   Amy Swieringa, Rodney Bates, and Rick Brewer
                                                                                                      24 S. Weber St., Ste 400
        Printed name ofparty waiving service ofsummons                                             Colorado Springs, CO 80903


                                                                                                                  Address


                                                                                                      evh@sparkswillson.com
                                                                                                              E-mail address


                                                                                                            (719) 634-5700
                                                                                                             Telephone number


                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 ofthe Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.


           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 1 2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
